                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    UNITED STATES OF AMERICA,                          Case No. 17-cr-00191-JST-1
                                                       Plaintiff,
                                   8
                                                                                           ORDER DENYING MOTION FOR A
                                                v.                                         BILL OF PARTICULARS
                                   9

                                  10    KENNETH TAYLOR,                                    Re: ECF No. 57
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendant Kenneth Taylor’s motion for a bill of particulars. ECF No.

                                  14   57. The Court will deny the motion.

                                  15   I.     BACKGROUND

                                  16          On April 13, 2017, a grand jury returned an indictment charging Taylor with one count of

                                  17   conspiracy to commit wire fraud, two counts of wire fraud, and two counts of subscribing to a

                                  18   false tax return. ECF No. 1 ¶¶ 12-37. The indictment alleges that Taylor and his co-defendants,

                                  19   Sharon Ringgenberg and Kenneth Scott, through entities including Success Bullion USA LLC,

                                  20   Clearfog Investments LLC, Raigold LLC, and Centerlink LLC, were involved in a scheme to

                                  21   market and sell fictitious financial instruments, including “Proof of Funds Statements” and

                                  22   “Standby Letters of Credit” (“SLOCs”). Id. ¶¶ 2-27. The indictment alleges that, “[a]t all relevant

                                  23   times, TAYLOR exercised control over Clearfog, Raigold, Success Bullion USA, and Centerlink.”

                                  24   Id. ¶ 7. As part of the scheme, Taylor, Ringgenberg, and Scott are alleged to have misrepresented

                                  25   Success Bullion USA’s connections and access to capital, and to have misrepresented that

                                  26   investors could use the Proof of Fund Statements and SLOCs “to obtain high-value loans,”

                                  27   “enhance their credit,” and “access high-yield private trading platforms.” Id. ¶¶ 15-24. The

                                  28   indictment details four specific transactions representative of the purported scheme. Id. ¶ 28.
                                   1          The government has “produced several copies of the search warrant and application and

                                   2   affidavit for the search of Mr. Taylor’s home.” ECF No. 56-1 ¶ 7 (declaration of defense counsel

                                   3   in support of motion to suppress). In addition, “[b]etween May 2017 and September 2017, the

                                   4   government produced over 60 gigabytes of information consisting of over 200,000 pages of

                                   5   discovery in this matter.” Id. ¶ 3. Defense counsel contends that this discovery includes

                                   6   “documents apparently relating to dozens of individuals and dozens of entities that have no

                                   7   apparent relation to the charges in this case,” including over 12,000 pages relating to a civil case,

                                   8   Doublevision Entertainment LLC v. Navigators Specialty Insurance Company, No. 3:14-cv-

                                   9   02848-WHA (N.D. Cal.), and over 1,300 pages relating to Commercial Escrow Services, Inc.,

                                  10   American Resource Group LLC, or American Master Clean – company names that do not appear

                                  11   in the indictment.1 Id. ¶¶ 4-5.

                                  12          On August 10, 2018, Taylor filed a motion for a bill of particulars, requesting that the
Northern District of California
 United States District Court




                                  13   government provide more specific information regarding Count 1, conspiracy to commit wire

                                  14   fraud. Specifically, he asks that the government be required to provide the following information:

                                  15                  • What specific “fictitious financial instruments” did Mr. Taylor sell,
                                                      to whom, when, and what was “fictitious” about the instruments.
                                  16                  (Ind. ¶ 14);
                                  17                  • What specific “misrepresentations were made by Mr. Taylor about
                                                      assets managed by Success Bullion, to whom, when, and what was
                                  18                  misrepresented (Ind. ¶ 15);
                                  19                  • What specific Proof of Funds Statements and/or SLOCs did Mr.
                                                      Taylor market, sell or promote, to whom, when, and what was
                                  20                  fraudulent about the Proof of Funds Statements or SLOCs (Inc. [sic]
                                                      ¶ 16 and ¶ 22);
                                  21
                                                      • What specific “fraudulent promotion” did Mr. Taylor make, to
                                  22                  whom, and when, and what was fraudulent about the promotion,
                                                      who made the alleged fraudulent statements (Ind. ¶ 17 ¶ 23);
                                  23
                                                      • When, to whom and where did Mr. Taylor state that (i) “investors
                                  24                  could use Proof of Funds Statements to enhance their credit” or to
                                                      obtain high value loans (Inc. [sic] ¶¶ 18, 19), and (ii) investors could
                                  25                  use Proof of Funds Statements and SLOC’s to gain access to high
                                  26
                                  27   1
                                        Doublevision was “suing on assignment from Commercial Escrow Services, Inc. (‘CES’) and
                                  28   Antoinette Hardstone (collectively, the ‘CES Parties’).” Doublevision Entm’t, Case No. 3:14-cv-
                                       02848-WHA, ECF No. 20 at 2.
                                                                                       2
                                                      yield trading platforms (Ind. ¶¶ 20, 24), and what were the
                                   1                  misrepresentations;
                                   2                  • When, where, and to whom did Mr. Taylor “misrepresent” that
                                                      Success Bullion USA and Centerlink could transmit financial
                                   3                  instruments using SWIFT (Inc. [sic] ¶ 25), and what was false or
                                                      misrepresented about that statement;
                                   4
                                                      • What specific false representations did Mr. Taylor make to
                                   5                  individuals identified as S.B[.], K.B., W.L., and H.H. ([Ind.]
                                                      ¶¶ 28(a)-(c)), and who were the “others” who made such
                                   6                  representations and what was false about the representations.
                                   7   ECF No. 57 at 6-7.

                                   8   II.    LEGAL STANDARD

                                   9          Rule 7(f) of the Federal Rules of Criminal Procedure provides that “[t]he court may direct

                                  10   the government to file a bill of particulars,” and that “[t]he defendant may move for a bill of

                                  11   particulars before or within 14 days after arraignment or at a later time if the court permits.” A bill

                                  12   of particulars serves three purposes:
Northern District of California
 United States District Court




                                  13                  [1] to inform the defendant of the nature of the charge against him
                                  14                  with sufficient precision to enable him to prepare for trial, [2] to
                                                      avoid or minimize the danger of surprise at the time of trial, and
                                  15                  [3] to enable him to plead his acquittal or conviction in bar of
                                                      another prosecution for the same offense when the indictment itself
                                  16                  is too vague, and indefinite for such purposes.
                                  17   United States v. Giese, 597 F.2d 1170, 1180 (9th Cir. 1979) (quoting United States v. Birmley, 529
                                  18   F.2d 103, 108 (6th Cir.1976)). “A defendant is not entitled to know all the evidence the
                                  19   government intends to produce but only the theory of the government’s case.” United States v.
                                  20   Ryland, 806 F.2d 941, 942 (9th Cir. 1986) (emphases in original). Likewise, “[a] bill of
                                  21   particulars, unlike discovery, is not intended to provide the defendant with the fruits of the
                                  22   government’s investigation. Rather, it is intended to give the defendant only that minimum
                                  23   amount of information necessary to permit the defendant to conduct his own investigation.”
                                  24   United States v. Hsuan Bin Chen, No. CR 09-110 SI, 2011 WL 332713, at *7 (N.D. Cal. Jan. 29,
                                  25   2011) (quoting United States v. Smith, 776 F.2d 1104, 1111 (3d Cir. 1985) (internal citations
                                  26   omitted) (emphasis in original)).
                                  27          When determining whether to direct the government to file a bill of particulars, the “court
                                  28   should consider whether the defendant has been advised adequately of the charges through the
                                                                                         3
                                   1   indictment and all other disclosures made by the government.” United States v. Long, 706 F.2d

                                   2   1044, 1054 (9th Cir. 1983). “To the extent that the indictment or information itself provides

                                   3   details of the alleged offense, a bill of particulars is, of course, unnecessary.” Giese, 597 F.2d at

                                   4   1180 (quoting 8 Moore’s Federal Practice P 7.06(1) at 7-31 n.1 (2d ed. 1978)). But even where

                                   5   the indictment does not provide such details, “[f]ull discovery will obviate the need for a bill of

                                   6   particulars.” Long, 706 F.2d at 1054. “The decision whether to grant a request for a bill of

                                   7   particulars is directed to the trial court’s discretion.” Id.

                                   8   III.    DISCUSSION

                                   9           As an initial matter, the government argues that Taylor’s motion is untimely. The Court

                                  10   disagrees. Rule 7(f) requires that a motion for a bill of particulars be filed “within 14 days after

                                  11   arraignment or at a later time if the court permits.” Fed. R. Crim. P. 7(f) (emphasis added).

                                  12   Although Taylor could have filed his motion sooner, particularly since he relies on discovery that
Northern District of California
 United States District Court




                                  13   was produced months ago, his motion was filed within the filing period set by the Court pursuant

                                  14   to the parties’ stipulation. See ECF No. 49 at 2 (setting August 10, 2018 motions deadline). The

                                  15   Court will consider the motion on its merits.

                                  16           Taylor argues that a bill of particulars is necessary to provide him with information

                                  17   “regarding the content of the alleged misrepresentations or ‘fraudulent’ sales, including the

                                  18   content of the misrepresentation, who made them, when, or to whom.” ECF No. 57 at 2.

                                  19   However, “there is no requirement in conspiracy cases that the government disclose even all the

                                  20   overt acts in furtherance of the conspiracy. . . . [A] request for the ‘when, where, and how’ of

                                  21   every act in furtherance of the conspiracy [is] equivalent to a request for complete discovery of the

                                  22   government’s evidence, which is not a purpose of the bill of particulars.” Giese, 597 F.2d at 1180-

                                  23   81; see also United States v. Cadena, No. CR.S-07-0248 WBS, 2008 WL 2557948, at *2 (E.D.

                                  24   Cal. June 24, 2008) (finding that “particulars with respect to the time, date, places and acts through

                                  25   which defendant Cadena joined the conspiracy and completed his participation therein, the acts

                                  26   performed and the witnesses present” are “more akin to evidentiary details not properly the subject

                                  27   of a bill of particulars”). Additionally, a request “to obtain the names of any unknown

                                  28   conspirators . . . do[es] not warrant a bill of particulars.” United States v. DiCesare, 765 F.2d 890,
                                                                                            4
                                   1   897-98 (9th Cir. 1985), amended, 777 F.2d 543 (9th Cir. 1985).

                                   2          Based on the Court’s review of the indictment and search warrant affidavits produced in

                                   3   this case, a bill of particulars is not warranted. Count 1 of the indictment charges Taylor with

                                   4   conspiracy to commit wire fraud in violation of 18 U.S.C. § 1349. The count identifies the charge

                                   5   (conspiracy to commit wire fraud); the statute under which the charges are brought (18 U.S.C.

                                   6   § 1349); the time of the alleged conspiracy (beginning in or about November 2008 and continuing

                                   7   through June 2012); the elements of conspiracy; and the “Manner and Means of Conspiracy”

                                   8   containing allegations of Taylor’s role, including specific actions and fraudulent transactions.

                                   9   ECF No. 1 ¶¶ 12-29. More specifically, the indictment specifies that the “fictitious financial

                                  10   instruments” alleged in paragraph 14 are the “Proof of Funds Statements” and SLOCs marketed

                                  11   and sold by Defendants. Id. ¶¶ 16-24. Defendants allegedly misrepresented that investors could

                                  12   purchase these instruments to “lease Success Bullion USA’s assets”; “obtain high-value loans”;
Northern District of California
 United States District Court




                                  13   “enhance their credit”; and “access high-yield private trading platforms.” Id. Defendants are

                                  14   further alleged to have “misrepresented the assets Success Bullion USA managed and

                                  15   misrepresented Success Bullion USA’s access to capital.” Id. ¶ 15. In addition, the indictment

                                  16   alleges that Taylor and Ringgenberg “created Success Bullion USA ‘account statements’ which

                                  17   falsely reflected that Success Bullion USA managed up to $500 million on behalf of its clients”;

                                  18   “misrepresented that Success Bullion USA and Centerlink were capable of transmitting Success

                                  19   Bullion USA’s financial instruments – including Proof of Funds Statements and SLOCs – over the

                                  20   SWIFT [Society for Worldwide Interbank Telecommunication] platform”; and “established a

                                  21   website for Success Bullion USA which was intended to create the false pretense that Success

                                  22   Bullion USA was a subsidiary of a publically-traded financial institution in Hong Kong, China.”

                                  23   Id. ¶¶ 21, 25, 26. Taylor is alleged to have “exercised control over Clearfog, Raigold, Success

                                  24   Bullion USA, and Centerlink” “[a]t all relevant times.” Id. ¶ 7.

                                  25          Moreover, the indictment details four examples of allegedly fraudulent transactions. As

                                  26   two examples:

                                  27                   In 2009, Success Bullion USA – through TAYLOR and
                                                       RINGGENBERG – sold a Proof of Funds Statement to victims K.B.
                                  28                   and S.B. for a price of approximately $200,000. K.B. and S.B. were
                                                                                         5
                                   1                  falsely told that by purchasing the Success Bullion USA Proof of
                                                      Funds Statement, K.B. and S.B. could obtain a $100 million line of
                                   2                  credit and participate in a high-yield private trading program. As
                                                      part of the transaction, RINGGENBERG produced a Success
                                   3                  Bullion USA false account statement which reflected that Success
                                                      Bullion USA was managing approximately $101 million in assets on
                                   4                  behalf of K.B. Based on the conduct and false representations of
                                                      TAYLOR, RINGGENBERG, and others, approximately $115,000
                                   5                  provided by K.B. and S.B. was wired to Success Bullion USA.
                                   6                  From in or about March 2012 to in or about June 2012, at the
                                                      direction of TAYLOR and RINGGENBERG, a Success Bullion
                                   7                  USA broker marketed and brokered the sale of a Success Bullion
                                                      USA SLOC to P.O., J.P., and others for the price of approximately
                                   8                  $175,000. This broker misrepresented that the market value of the
                                                      SLOC was $10 million, and that P.O. and J.P. could use the SLOC
                                   9                  to access a private trading platform. RINGGENBERG then
                                                      produced a fictitious $10 million “Standby Letter of Credit.”
                                  10                  TAYLOR further misrepresented that he transmitted the SLOC to a
                                                      financial institution in Europe through SWIFT’s communication
                                  11                  platform.
                                  12   Id. ¶¶ 28a, 28d; see also id. ¶¶ 28b, 28c.
Northern District of California
 United States District Court




                                  13          The search warrant affidavits provide even more information on the alleged

                                  14   misrepresentations. For example, they assert that Success Bullion USA’s website falsely

                                  15   represented that it was a subsidiary of Success Universe Group Limited of Hong Kong. ECF No.

                                  16   56-2 at 76-77. The affidavits also provide pages of detailed descriptions of the “Proof of Funds

                                  17   and Platform Trading Schemes” and “Standby Letter of Credit . . . and SWIFT Message

                                  18   Schemes,” in addition to describing Taylor’s alleged involvement in those schemes. E.g., id. at

                                  19   14, 33-56.

                                  20          In short, the indictment and search warrant affidavits provide a description of the alleged

                                  21   conspiracy that adequately informs Taylor of the charges against him. A bill of particulars is not

                                  22   warranted.

                                  23          The amount of discovery produced in this case does not require a different result. First, the

                                  24   search warrant affidavits describe involvement in the schemes by Commercial Escrow Services,

                                  25   thus rendering potentially relevant some of the discovery that Taylor’s counsel contends is

                                  26   unrelated to this case. ECF No. 56-2 at 86, 90, 100-02. Second, and more importantly, the level

                                  27   of detail contained in the indictment and search warrant affidavits distinguishes this case from

                                  28   those on which Taylor relies. The indictment alleges that Taylor exercised control over the
                                                                                        6
                                   1   entities involved in the conspiracy; he is named in every count in the indictment; and only one

                                   2   conspiracy is alleged. ECF No. 1 ¶¶ 7, 13, 31, 33, 35, 37. The indictment and search warrant

                                   3   affidavits also provide detailed explanations of the alleged schemes, including Taylor’s

                                   4   involvement. Id. ¶¶ 12-29; ECF No. 56-2 at 14, 33-56. This case is therefore unlike United States

                                   5   v. Chen, where the indictment was unclear as to what extent the defendants and each co-

                                   6   conspirator was alleged to have participated in multiple alleged conspiracies. No. C05-375 SI,

                                   7   2006 WL 3898177, at *3 (N.D. Cal. Nov. 9, 2006). And, unlike the court in United States v. Feil,

                                   8   this Court is persuaded that the indictment and search warrant affidavits are “sufficient to inform

                                   9   defendants of the charges and of the Government’s theory of the case”; the level of detail in this

                                  10   case far exceeds the boilerplate paragraphs from the indictment cited by the Feil court. No. CR

                                  11   09-00863 JSW, 2010 WL 1525263, at *2-3 (N.D. Cal. Apr. 15, 2010).

                                  12          Additionally, the search warrant affidavits allege that Success Bullion USA was “actually a
Northern District of California
 United States District Court




                                  13   sham” that was not capable of producing valid financial instruments. ECF No. 56-2 at 36, 77.

                                  14   Thus, unlike in other cases, there is no confusion over which transactions the government

                                  15   contends were fraudulent; the government contends that all of them were. Compare United States

                                  16   v. Bortnovsky, 820 F.2d 572, 574 (2d Cir. 1987) (insurance fraud case where government

                                  17   introduced evidence of twelve burglaries when only four were alleged to be false, and

                                  18   “[n]umerous documents regarding these twelve burglaries were admitted into evidence, although

                                  19   only three were alleged to be false”); United States v. Nachamie, 91 F. Supp. 2d 565, 571

                                  20   (S.D.N.Y. 2000) (Medicare fraud case where government “produced over 200,000 pieces of paper

                                  21   in hundreds of boxes and files, relating to 2,000 Medicare claims,” but had “not yet informed the

                                  22   defendants which of these claims were false and in what way they were false”); United States v.

                                  23   Fischbach & Moore, Inc., 576 F. Supp. 1384, 1388 (W.D. Pa. 1983) (Sherman Act case where

                                  24   “defendants claim that the conspiracy alleged by the government covers a seven-year period and

                                  25   over 150 projects, but that the counts of the indictment are so general that defendants are unable to

                                  26   ascertain which projects the government asserts were the subjects of the conspiracy, when the

                                  27   actions took place, or who was involved”). Although the government produced voluminous

                                  28   discovery in this case, a bill of particulars is not warranted because the indictment and search
                                                                                         7
                                   1   warrant affidavits provide sufficient detail as to the theory of the government’s case against

                                   2   Taylor.

                                   3                                                CONCLUSION

                                   4             Taylor’s motion for a bill of particulars is denied.

                                   5             IT IS SO ORDERED.

                                   6   Dated: October 12, 2018
                                                                                           ______________________________________
                                   7
                                                                                                         JON S. TIGAR
                                   8                                                               United States District Judge

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                            8
